Citation Nr: 1131177	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-03 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for erectile dysfunction (claimed as penile deformity), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to July 1946 and from November 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO denied the Veteran's claim for an increased (compensable) rating for erectile dysfunction.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

By rating decision in September 2008, the RO granted a 20 percent rating for erectile dysfunction, effective March 9, 2007, the date of the Veteran's claim for an increased rating.  Although the RO awarded the highest rating assignable under 38 C.F.R. § 4.115b, Diagnostic Code 7522, inasmuch as a higher rating may be available for erectile dysfunction, to include on an extra-schedular basis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating, to include on an extra-schedular basis remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence, and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

As previously noted, in connection with a claim previously on appeal with the current claim, a Deputy Vice Chairman of the Board granted the Veteran's representative's motion to advance the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).


In April 2010, the Board denied a rating in excess of 20 percent for erectile dysfunction, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the joint motion.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in March 2011, the Veteran granted a power-of-attorney in favor of private attorney Michael R. Viterna with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In June and July 2011, the Veteran submitted additional medical evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal has been expanded to include schedular and extra-schedular consideration (as reflected on the title page), and is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

As noted above, the Veteran submitted additional evidence in June and July 2011.  The evidence includes letters from Dr. Muldoon and Dr. Steinberg, as well as a July 2011 statement from the Veteran.  This evidence pertains to the current claim for increase.  The evidence was received after issuance of the most recent (January 2010) SSOC and has not been considered by the RO.  On a June 2011 90-day response form, the Veteran checked a box indicating that VA should remand his appeal to the agency of original jurisdiction (AOJ) (here, the RO) for review of the additional evidence that was submitted.

Under these circumstances, the Board must remand the matter to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).

The Board also notes that in light of points raised in the Joint Motion, and further review of the claims file, expansion of the claim, and further development of the claim is warranted. 

The joint motion reflects comments by the parties indicating that both schedular and extra-schedular consideration in the evaluation of disability at issue is warranted.  It was pointed out that the Board did not consider all applicable diagnostic codes in evaluating the Veteran's erectile dysfunction disability.  In particular, the Board did not consider whether the Veteran's erectile dysfunction disability should be rated pursuant to 38 C.F.R. § 4.115a, Ratings of the Genitourinary System-Dysfunctions.  In this regard, on VA examination in May 2007, the Veteran reported urinating 4-5 times during the day and 4-5 times at night.  The examiner concluded that there was no effect on the Veteran's daily activities other than frequent urination.  

Moreover, in a July 2011 statement, the Veteran indicated that his medical condition had worsened.  He reported urination 6 times during the day and 5 times at night.  He also reported incontinence and urine leakage.  He stated that his incontinence has limited his daily activities.  The Board also notes that the Veteran's last VA examination was over 4 years ago.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for increase, and that a more contemporaneous VA examination-with findings responsive to potentially applicable rating criteria-is needed to properly assess the severity of the Veteran's service- connected erectile dysfunction.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Given the Veteran's July 2011 comments concerning the affect of his disability on his activities of daily living, the examiner must clearly comment upon the functional effects of the Veteran's erectile dysfunction.

Accordingly, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for an increased rating for erectile dysfunction.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in West Haven, Connecticut dated through October 20, 2009.  However, given the Veteran's assertions, more recent records from this facility may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Haven VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for an increased rating for erectile dysfunction in light of all pertinent evidence (to include that submitted directly to the Board).  

The RO's adjudication of the claim should include consideration of the claim for higher rating on both schedular and extra-schedular bases (to include discussion of the applicability of alternative diagnostic codes for rating the disability, in particular, those set forth at 38 C.F.R. § 4.115a).  The RO should also consider whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.  



Accordingly, this matter is hereby REMANDED to the RO for the following action:  

1.  The RO should obtain from the West Haven VAMC any outstanding, pertinent records or evaluation and/or treatment of the Veteran, dated since October 20, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should specifically note all current manifestations of the service-connected erectile dysfunction, as well as describe the frequency and severity of each manifestation.  In particular, the examiner should clearly identify any impact of the Veteran's erectile dysfunction on his urinary system-such as, frequent urination, incontinence, and/or urine leakage.  

The physician should fully describe the functional effects of the Veteran's service-connected erectile dysfunction and all manifestations thereof.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the expanded claim for a rating in excess of 20 percent for erectile dysfunction. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include discussion of the applicability of alternative diagnostic codes for rating the disability, in particular, those set forth at 38 C.F.R. § 4.115a; the provisions of 38 C.F.R. § 3.321; and whether staged rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate).  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes citation to and discussion of all additional legal authority considered-to particularly include 38 C.F.R. § 4.115a and 38 C.F.R. § 3.321-along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


